Citation Nr: 0212146	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral cataracts.

(The issue of entitlement to service connection for bilateral 
glaucoma will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran has recognized guerrilla service for May 10, 
1943, and for the period from November 1943 to November 1945; 
regular Philippine Army service from November 1945 to 
December 1945; and active military service from December 1945 
to December 1948.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Manila, Philippines 
Regional Office (RO).  The case was remanded by the Board in 
March 2001 for additional development.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for glaucoma pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDINGS OF FACT

The veteran's bilateral cataracts were initially manifested 
many years after service and are not shown to be related to 
any eye problems in service.  


CONCLUSION OF LAW

Bilateral cataracts were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify claimants of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In this regard, the April 2001 letter informed 
the appellant that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to permit VA to obtain any additional records.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  In the present case, the appellant has 
been notified in the December 1999 and June 2002 rating 
decisions, the April 2000 statement of the case (SOC) and the 
June 2002 supplemental statement of the case (SSOC) of the 
evidence necessary to substantiate his claims.  In April 
2001, the RO sent the appellant notification about the VCAA, 
which informed him of what evidence was necessary in order 
for VA to grant his claim.  The Board concludes that the 
discussions in the rating decision, the SOC, the SSOC, along 
with the April 2001 VA letter, adequately informed the 
appellant of the evidence needed to substantiate his claim 
and complied with VA's notification requirements that are set 
out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with the duty to assist, the 
appellant was provided a VA examination in July 2001.  The 
appellant has not identified any additional records that may 
still be outstanding, and he specifically indicated on his 
May 2000 substantive appeal that he did not want to have a 
hearing before the Board.  

The appellant asserts that his bilateral cataracts are 
related to his military service.  He argues that eye problems 
which were noted during a period of hospitalization in 
September 1948 were the precursors of his currently diagnosed 
cataracts.

Review of the appellant's service medical records reveals 
that he had complaints involving his eyes during a period of 
hospitalization in September 1948 for treatment of malaria.  
Hysterical twitching was noted in the eyes, and the appellant 
indicated that he was unable to close them.  Definite 
horizontal nystagmus and complaints of diplopia were 
subsequently noted, and the nystagmus was considered 
apparently productive of a right lateral deviation.  Also 
identified during the hospitalization was a pinguecula of the 
right eye.  At the appellant's December 1948 separation 
examination, his uncorrected vision in each eye was found to 
be 20/200, while corrected vision in each eye was a normal 
20/20.

An April 1950 VA medical examination listed the appellant's 
corrected visual acuity in each eye as 20/25.

In a September 1978 joint affidavit, R. V. Lacanlale and F. 
M. Vargas stated that the appellant had experienced blurred 
eyesight in both eyes during service.

A December 1979 medical statement from J. N. Ponce, M.D., 
indicated that the appellant had defective vision in his 
eyes.

In a February 1999 medical statement, M. Ticzon-Santiago, 
M.D., described the appellant's visual problems, and the 
diagnoses included bilateral senile cataracts.

Medical statements from F. S. Lagunilla, M.D., dated in March 
2000 and June 2001, note that the appellant has bilateral 
cataracts.  

The appellant underwent a VA eye examination in July 2001.  
The examiner's diagnoses included senile, immature, cataracts 
in both eyes, and he opined that the cataracts had developed 
most likely at the age of senility, which was after his 
period of military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

After review of the evidence presented in this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim that his bilateral cataracts are of 
service origin.  The service medical records do not show the 
presence of any cataract, and the initial manifestation of 
any cataract was many years after service.  Nor has there has 
any medical opinion proffered in this case which links the 
appellant's cataracts with his military service.  The Board 
notes that the VA examiner in July 2001 stated that it was 
most likely that the cataracts developed at the age of 
senility, and that opinion is supported by Dr. Ticzon-
Santiago's February 1999 statement which diagnosed bilateral 
senile cataracts.  Therefore, in the absence of any competent 
medical evidence indicating a etiological relationship 
between service and the appellant's cataracts, the Board is 
unable to identify a basis to grant service connection for 
bilateral cataracts.  


ORDER

Service connection for bilateral cataracts is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

